COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING EN BANC




Case number: 01-11-00969-CV

Style: Alan McGilbery v. Doris Felix McGilbery

Date motion filed:      December 21, 2012

Party filing motion:    Appellant, Alan McGilbery



A majority of the Court having voted against rehearing en banc, it is ordered that the motion for
rehearing en banc is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale,
Brown, and Huddle.



Date: February 8, 2013.